ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William H. Cowell committed professional misconduct warranting public discipline—namely, failing to comply with court orders, discovery deadlines, and requests for information, which led to sanctions. See Minn. R. Prof. Conduct 1.3, 3.2, 3.4(c), 8.4(d). Cowell also failed to cooperate with a disciplinary investigation. See Minn. R. Prof. Conduct 8.1(b); Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Respondent failed to file an answer to the petition.
On February 22, 2017, the Director filed a motion for summary relief under Rule 13(b), RLPR. On March 9, 2017, we filed an order deeming the allegations in the petition admitted. See id. The parties were invited to submit briefs on the appropriate discipline; however, only the Director filed a brief.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent William H. Cowell is indefinitely suspended from the practice of law, effective 14 days from the date of this order, with no right to petition for rein*850statement for 4 months from the effective date of his suspension.
2. Respondent may petition for reinstatement under Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the written examination that is required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility and satisfaction of continuing legal education requirements under Rule 18(e), RLPR.
3. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/a/_ David R. Stras Associate Justice